Citation Nr: 0729509	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for a left knee 
disability.

This case was remanded for further development by a Board 
decision dated in October 2006.  The requested development 
has been completed.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for a left knee disability in a June 1975 
decision.  The veteran did not appeal, and that decision 
became final.

2.  Evidence received since the June 1975 Board decision 
while new, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The June 1975 Board decision denying service connection 
for a left knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1104 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
his claim of service connection for a left knee disability in 
July 2002 and was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2003 and November 
2006.  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in November 2006.

In March 1974, veteran filed a claim of entitlement to 
service connection for a left knee disability.  A June 1975 
Board decision denied service connection on the basis that a 
left knee disorder pre-existed service and was not aggravated 
therein.  The veteran did not file a timely appeal.  
Therefore that decision is considered final.  38 U.S.C.A. § 
7104 (West 2002).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  Furthermore, the Court has stated that in 
determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2006).  A preexisting injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

The veteran contends that his claim of entitlement to service 
connection for a left knee disability, on the basis of 
aggravation, should be reopened and adjudicated.  The Board 
has considered his contentions, but finds however, that the 
evidence submitted is insufficient to reopen the claim.

The last final disallowance of the veteran's claim of service 
connection for a left knee disability was in June 1975.  At 
that time, the Board denied the veteran's claim because the 
evidence of record did not show that his preexisting left 
knee disability had been permanently worsened as a result of 
military service.  Thus, any new evidence necessary to 
substantiate the claim must therefore necessarily relate to 
unestablished facts showing a preexisting left knee 
disability had been permanently worsened as a result of 
military service.  See 38 C.F.R. § 3.304.

At the time of the 1975 Board decision, the evidence 
consisted of an April 1974 written statement from I. B. S., 
M.D.; a May 1974 statement of A. V. C., M.D.; and a May 1974 
statement from R. W. S., M.D.  These were all private 
physicians.  The evidentiary record also included lay 
statements from W. S. and D. R., two former service members; 
and a copy of correspondence dated in November 1974, which 
the veteran sent to The Honorable Jack Kemp, U.S. House of 
Representatives.  The veteran's service medical records were 
unavailable, presumably destroyed in the 1973 NPRC fire.  The 
only service record available was the veteran's DD-214.  

The April 1974 written statement from I. B. S., M.D. showed a 
history of treatment in October 1972 with a diagnosis of 
degenerative arthritis of the left knee.  The May 1974 
statement of A. V. C., M.D. revealed that he initially 
treated the veteran in May 1952, two years prior to entering 
military service, for onset of gradually progressive left 
knee pain, without injury.  A left medial meniscectomy was 
performed on the veteran in June 1952.  In September 1952, 
the left knee joint was re-explored and a large 
chondromalacia fragment from the lateral femoral condyle was 
removed as well and the lateral meniscus because of a 
rupture.  The physician further stated that the veteran was 
fine until an occupation injury in October 1961 (post-
service).  The veteran then reinjured his left knee while 
playing baseball in September 1969.  Thereafter the veteran 
began to experience pain his both knees.

In his May 1974 written statement, R. W. S., M.D. noted that 
he had followed the veteran for his general medical health 
and cardiac evaluations.  The physician indicated that the 
veteran had several intermittent exacerbations of a left knee 
problem within the past several years.  X-rays showed chronic 
degenerative arthritis.  

In a lay statement dated in June 1974, D. R. indicated he 
recalled being hospitalized for pneumonia during the same 
time the veteran was in the hospital for treatment of an 
upper respiratory infection.  No reference was made regarding 
the left knee.

In another lay statement, dated in November 1974, W.S., wrote 
that the veteran's knee gave out on him in 1954 after 
stepping on a ladder, whereupon the veteran mentioned having 
had surgery on his "trick knee" prior to service.  W.S. 
also wrote that the veteran's knee gave out again in 1955 
while the veteran was jumping a ditch.  

Finally, in the correspondence the veteran sent to The 
Honorable Jack Kemp, U.S. House of Representatives in 
November 1974, he outlined all the treatment he had received 
for his knee before, during and after service.  After noting 
treatment since 1951, the veteran indicated that in 1953 he 
was refused summer employment with a private company due to 
his knee.  He also stated that during service his knee was x-
rayed on two occasions, in April 1954 and March 1955 and he 
was returned to duty.  He further stated that after 
separating from military service in February 1956, he was 
denied employment in March 1956 because of his knee disorder.  
The veteran also described continued treatment for his knee 
up through October 1974.

On the basis of the evidence of record, service connection 
was denied for a left knee disability by the Board in June 
1975, and no appeal was undertaken.  Thereafter, the veteran 
filed to reopen his claim in July 2002.  A December 2002 
decision determined that new and material evidence had not 
been received and did not reopen the claim.

The evidence submitted since the final disallowance of the 
veteran's claim consists of private medical records of S. J., 
M.D., dated between June 1973 and May 2002 private medical 
records of K. A. K., M.D. dated between June 1993 and May 
2002; and the veteran's written contentions dated in July 
2002, November 2002 and March 2004. 

The medical records from S. J., M.D. reflect lengthy ongoing 
treatment for degenerative arthritis present in the veteran's 
left knee.  In a June 1976 note, it was indicated that the 
veteran had knee surgery in 1952, and did well afterwards, up 
until 1963, when an occupational injury occurred.  The 
records from K. A. K., M.D. show that he performed a left 
knee total replacement procedure on the veteran's left knee 
in June 1994.  Overall, the records merely reflect the 
veteran's continued follow-up treatment and progress from 
this surgery.  Of particular note though, is a June 1993 
record in which the physician discusses the veteran's past 
medical history as related to him by the veteran.  The 
veteran related to him that following his two surgeries 
(which occurred prior to military service) he did relatively 
well, up and until around ages from 35 to 38, when he began 
to experience more pain.  It was in the more recent years 
that the knee progressively worsened overall.  

In the three written statements submitted in support of his 
claim, the veteran in essence, reiterated his contention that 
his pre-existing left knee disorder had been aggravated by 
events and injuries sustained in military service.  While the 
veteran has provided new accounts of how his knee injuries 
were sustained, and avers that those events in service 
further aggravated his pre-existing knee disorder, his 
general contention remains the same- that his knee was 
permanently worsened as a result of military service.  This 
is cumulative and redundant of previous contentions 
considered by the Board in 1975.  Therefore, his contentions 
are not new.  See Bostain v. West, 11 Vet. App. 124 (1998) 
(Lay testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance of the claim is not new evidence).  
Even assuming his contentions were new, as lay testimony, it 
is not competent to establish, and therefore not probative 
regarding, whether or not his pre-existing left knee disorder 
was permanently aggravated or worsened as a result of 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

On the other hand, however, the medical treatment records of 
K. A. K., M.D. and S. J., M.D. constitute new evidence in 
that they were not previously considered by the Board.  
Notwithstanding the fact that these treatment records are 
new, the Board finds that the records do not represent 
material evidence.  They do not relate to the unsubstantiated 
fact necessary to substantiate the claim that the veteran's 
preexisting left knee disability was permanently worsened as 
a result of military service.  Rather, they tend to have the 
opposite effect.  As shown above, the records merely reflect 
treatment that the veteran received for his left knee, 
beginning several years after service.  In addition, there 
were particular records which revealed that the veteran's 
left knee disorder was fine following his pre-service 
surgeries and did not actually worsen until many years later 
after military service, due to an occupational injury.  
Therefore, as the new medical evidence does not support a 
finding that a left knee disability which pre-existed 
service, was permanently worsened as a result of military 
service, it is not material to the issue of service 
connection and is not sufficient to reopen a claim for 
service connection based on new and material evidence.
 
Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been received and the claim 
is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


